DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2012/0227754) in view of Schweizer (4,236,532).
Regarding claims 1, 6, 7, 10, 15, 16, and 19, Norman teaches a wrapper of a smoking article comprising: a base web; a transverse band comprising a plurality of discrete dots of printed add-on material [0061], the add-on material including starch [0045]. The add-on material controls the diffusivity [0016], and thus diffusivity in the band is necessarily controlled by a size of the discrete dots or number of the discrete dots, with a diffusivity of less than about 0.2 cm/sec [0065]. The concentrations of the add-on material can change over the length of wrapper [0061]. This would suggest to one of ordinary skill in the art that the banded region comprise different “zones” of the add-on material, wherein one zone may have less add-on material and subsequently a lower basis weight and greater diffusivity than the other zone. Norman does not specifically teach the dots printed in the first zone have larger dimensions than the dots printed in the second zone. However, it is known in the art that concentration gradient of add-on material can be altered by changing dot size, as taught by Schweizer [col. 4, l. 67 to col. 5, l. 5]. It would have been obvious to one of ordinary skill in the art to modify Norma such that the dots printed in the first zone have larger dimensions than the dots printed in the second zone to provide a change in concentration over the length of the wrapper as desired by Norman. 
Regarding claims 8, 9, 17, and 18, Norman teaches the banded region has a permeability less than 10 CORESTA [0040] and the base web has a permeability of greater than about 60 CORESTA in regions outside of the banded region [0010]. 
Regarding claims 14 and 23, Norman teaches the banded region is 6-7 mm wide [0062]. 
Claims 2-5, 11-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Norman and Schweizer as applied to claims 1, 6, and 15 above, and further in view of Li (US 2008/0295854).
Regarding claims 2-5, Norman does not teach the claimed method steps. Li teaches a method of making a wrapper for a smoking article comprising Li teaches printing with a gravure cylinder having a plurality of cells etched thereon [0291], heating the add-on material; applying the heated add-on material to the gravure cylinder; and contacting the base web with the gravure cylinder [0297], wherein the heating step comprises heating the add-on material to a temperature ranging from 40-90°C (104-194°F) [0295]. It would have been obvious to one of ordinary skill in the art to apply these steps to Norman for precise registry of successive printing operations [Li 0286]. 
Regarding claims 11-13 and 20-22, Norman does not teach the claimed the basis weight in grams per square meter of the first zone is at least twice the basis weight in grams per square meter of the second zone. Li teaches the basis weight in grams per square meter of the first zone is at least twice the basis weight in grams per square meter of the second zone, wherein the banded region includes a third zone comprising dots of the add-on material, wherein the first zone and the third zone have about the same width [0235-0239, Fig. 32-33]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the wrapper of Norman to achieve predictable results, i.e. varying concentrations of add-on material as desired by Norman [0061]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,212,967. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘967 patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC YAARY/Examiner, Art Unit 1747